  Case: 5:19-cv-00008-KKC Doc #: 1 Filed: 01/10/19 Page: 1 of 6 - Page ID#: 1




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT LEXINGTON

DOUGLAS SCOTT PURVIS and,                    )
MICHELLE PURVIS                              )       Notice of Removal from
                                             )       Fayette Circuit Court
               Plaintiffs,                   )
                                             )       FAYETTE CIRCUIT COURT,
               -vs-                          )       Case No.: 19-CI-04383
                                             )
PRAXAIR, INC.                                )
                                             )
               Defendant.                    )

                                    NOTICE OF REMOVAL

        Pursuant to Title 28 U.S.C. §1441, et seq. and 28 U.S.C. § 1332, Defendant, PRAXAIR,

INC., (“Praxair”) by and through its attorneys, hereby gives notice of the removal of the above

captioned action from the Commonwealth of Kentucky, Fayette Circuit Court, Case No.: 2018

CI 04383, to the United States District Court, Eastern District of Kentucky, Central Division, and

in support thereof, states the following:

       1.      This action is being removed to federal court based upon the diversity of

citizenship of the parties to this cause, and the existence of the requisite amount in controversy,

as is more fully set forth below.

       2.      On or about December 13, 2018, Plaintiffs, Douglass Scott Purvis and Michelle

Purvis, initiated the above captioned lawsuit by filing a Complaint entitled Douglass Scott Purvis

and Michelle Purvis v. Praxair, Inc., Docket No. 2018–CI-004383, in the Circuit Court of

Fayette County, Kentucky. A copy of the Complaint is attached hereto as Exhibit “A”.
  Case: 5:19-cv-00008-KKC Doc #: 1 Filed: 01/10/19 Page: 2 of 6 - Page ID#: 2




        3.      Praxair’s registered agent was served on December 19, 2018, with the Summons

and Complaint for this action. A copy of the Notice of Service of Process is attached hereto as

Exhibit “B”.

        4.      This Notice of Removal is filed within thirty (30) days of Praxair’s first receipt of

the Complaint on December 19, 2018, which is the initial pleading setting forth the claims for

relief upon which this action is based.

                                   DIVERSITY JURISDICTION

        5.      The United States District Court for the Eastern District of Kentucky has

jurisdiction over the above captioned lawsuit pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441

based on the diversity of citizenship of the parties.

        6.      Plaintiffs, Douglass Scott Purvis and Michelle Purvis, at the time the lawsuit was

commenced and at all relevant times have been citizens of the State of Kentucky. (Ex. A

Compl., ¶ 1).

        7.      Defendant Praxair was at the time of the filing of the Complaint, and still is, a

citizen of the State of Delaware. Praxair is and was at the time this action was commenced, a

corporation organized and formed under the laws of the State of Delaware. Praxair’s principal

place of business is located in Danbury, Connecticut. (Ex. A Compl., ¶ 2). Accordingly, Praxair

is not a citizen of the State of Kentucky where this action is pending and is a citizen of a State

different than Plaintiffs.

        8.      Plaintiffs are citizens of Kentucky and Praxair is a citizen of Delaware and has its

principal place of business in Connecticut, therefore the diversity requirement of 28 U.S.C.

section 1332(a)(1) is satisfied.




                                                  2
  Case: 5:19-cv-00008-KKC Doc #: 1 Filed: 01/10/19 Page: 3 of 6 - Page ID#: 3




                  AMOUNT IN CONTROVERSEY EXCEEDS $75,000.00

        9.     According to the allegations contained in Plaintiffs’ Complaint herein, the amount

of damages sought in this action by Plaintiffs is in an amount in excess of the Fayette County

Circuit Court’s minimal jurisdictional limit. (Ex. A Compl., ¶¶ 16, 20, 21).

        10.    Plaintiffs allege that Douglas Purvis sustained injuries as a result of an alleged

explosion (“Incident”) (Ex. A Compl., ¶ 10). At the time of the Incident Douglas Purvis was

sitting in the cab of his vehicle. (Ex. A Compl., ¶ 5). Plaintiffs allege the Incident involved 45

cylinders of dissolved acetylene in a trailer attached to Douglas Purvis’ vehicle. (Ex. A Compl.,

¶ 7).

        11.    Plaintiffs claim that Douglass Purvis sustained “serious, painful, and persistent

physical injuries…including but not limited to subarachnoid hemorrhage; traumatic brain

injury/closed head injury; ruptured tympanic membranes in both ears; significant lacerations and

burns on the face, head, neck and torso.” (Ex. A Compl., ¶ 10).

        12.    Plaintiff Scott Purvis seek damages for past and future medical expenses; loss of

earnings; impairment of future earning capacity; permanent disfigurement; impairment of bodily

function; past, present and future pain and suffering; and past, present and future emotional

distress and mental anguish. (Ex. A Compl., ¶ 11).

        13.    Plaintiff Michelle Purvis seeks damages for loss of consortium. (Ex. A Compl., ¶

21).

        14.    Plaintiffs also seek punitive damages against Praxair. (Ex. A Compl., ¶¶ 22-24).

        15.    Plaintiffs have not provided exhaustive information about the extent of Douglas

Purvis’ injuries and while liability and damages issues will be contested, it is Defendant’s good

faith belief that the specific injuries alleged in the Complaint – subarachnoid hemorrhage,




                                                3
  Case: 5:19-cv-00008-KKC Doc #: 1 Filed: 01/10/19 Page: 4 of 6 - Page ID#: 4




traumatic brain injury/closed head injury, ruptured tympanic membranes in both ears, significant

lacerations and burns on the face, head, neck and torso, along with the claim for punitive

damages – places the amount in controversy in excess of $75,000.00, exclusive of interest and

costs.

         16.    The matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interests and costs, and is between citizens of different states, therefore, Defendant Praxair is

entitled to remove said cause from the Circuit Court of Fayette County, Kentucky, to the United

State District Court for the Eastern District of Kentucky based on this Court’s diversity

jurisdiction.

         17.    This action, based upon diversity of citizenship and the amount in controversy is,

therefore, properly removable, pursuant to 28 U.S.C. §1441(a).

                   SERVICE AND FILING OF THIS NOTICE OF REMOVAL

         18.    Praxair is serving a copy of this Notice of Removal on Plaintiffs’ counsel, and

Praxair is filing a copy of this Notice of Removal with the Clerk of the Circuit Court of Fayette

County, Kentucky, on January 10, 2019, promptly after the filing of this Notice of Removal.

         WHEREFORE, Defendant, PRAXAIR, INC., hereby removes the above-described state

court proceeding into and under the jurisdiction of this Untied States District Court for the

Eastern District of Kentucky, Central Division, and requests such other relief as the Court deems

just and proper.



This the 10th of January 2019.



                                                     Respectfully submitted,




                                                4
Case: 5:19-cv-00008-KKC Doc #: 1 Filed: 01/10/19 Page: 5 of 6 - Page ID#: 5




                                         /s/ John A. Sheffer
                                         John A. Sheffer
                                         Sheffer Law Firm
                                         101 South Fifth Street
                                         Suite 1450
                                         Louisville, KY 40202
                                         Phone: 502-582-1600
                                         jsheffer@kylaw.com

                                         Attorneys for Defendant Praxair, Inc.

                                         D. Patterson Gloor (pro hac vice pending)
                                         Steven M. Shear (pro hac vice pending)
                                         JOHNSON & BELL, LTD.
                                         Attorneys for Defendant
                                         33 West Monroe Street
                                         Suite 2700
                                         Chicago, Illinois 60603
                                         Telephone: (312) 372-0770
                                         gloorp@jbltd.com
                                         shears@jbltd.com

                                         Attorneys for Defendant Praxair, Inc.




                                     5
  Case: 5:19-cv-00008-KKC Doc #: 1 Filed: 01/10/19 Page: 6 of 6 - Page ID#: 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF System, which sent notification of such filing to the
following:

Robert E. Maclin, III, Esq.
David J. Guarnieri, Esq.
Elizabeth C. Barrera, Esq.
McBRAYER, McGINNIS, LESLIE & KIRKLAND PLLC
201 E. Main Street, Suite 900
Lexington, Kentucky 40507
Telephone: (859) 231-8780
Facsimile: (859) 231-1175
remaclin@mmlk.com
dguarnieri@mmlk.com
ebarrera@mmlk.com
vjones@mmlk.com
Counsel for Plaintiffs, Douglas Scott Purvis and
Michelle Purvis




                                                   /s/ John A. Sheffer_______________
                                                   One of Counsel for Defendant Praxair, Inc.




                                              6
